Citation Nr: 1139259	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability to include cervical radiculopathy and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to July 1984 with subsequent service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 2008 and in June 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in September 2010, the Board denied service connection for a cervical spine disability.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in May 2011, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability to include cervical radiculopathy and degenerative joint disease.  





Records of the National Guard Bureau, issued in 1999, show that the Veteran was awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.  

In the Joint Motion, the parties agreed that VA failed to make a reasonable effort to obtain potentially outstanding service records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate custodian of the North Carolina Air National Guard for service personnel records, including special orders, and for service treatment records for the Veteran's call to active duty for deployment for Operation Desert Shield or Desert Storm in 1990 and 1991 or other active duty in Southwest Asia.  See NGB Form 22, covering the period from 1988 to 1999, noting that the Veteran's campaigns included the Southwest Asia Service Medal and the Kuwait Liberation Medal. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


